PER CURIAM.
This is a petition for common law certio-rari growing out of a mobile home eviction proceeding. The action was instituted in county court where a summary judgment barring the tenant’s eviction was issued. The summary judgment was appealed to the circuit court, which affirmed as to eviction. We conclude that a substantial departure from the essential requirements of law sufficient to warrant an assumption of jurisdiction by this court has been demonstrated. See Campbell v. Vetter, 392 So.2d 6 (Fla. 4th DCA 1980), and City of Deerfield Beach v. Vaillant, 399 So.2d 1045 (Fla. 4th DCA 1981).
A review of the record discloses the summary judgment was entered totally without sworn proof as to any of the factual issues made by the pleadings. There was simply nothing in the court file upon which a summary judgment could have been based. The county court’s summary judgment and the circuit court’s appellate order are vacated and the matter remanded for further proceedings.
CERTIORARI GRANTED.
LETTS, C. J., and BERANEK and HERSEY, JJ., concur.